PER CURIAM.
AFFIRMED. Flemenbaum v. Flemenbaum, 636 So.2d 579 (Fla. 4th DCA 1994) (To entitle a movant to an evidentiary hearing, a rule 1.540(b)(3) motion must specify the fraud and explain why the fraud, if it exists, would entitle the movant to have the judgment set aside); Shienvold v. Habie, 627 So.2d 1203, 1205 (Fla. 4th DCA 1993) (“Because appellant did not specifically plead the two grounds that would have formed a basis for relief — fraud and coercion — the trial court correctly dismissed the petition for failure to state a cause of action.”), rev. denied, 640 So.2d 1107 (Fla.1994).
AFFIRMED.
PETERSON, C.J., and GOSHORN and HARRIS, JJ., concur.